Citation Nr: 1757409	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  03-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral hip disability

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability prior to June 28, 2016, and in excess of 30 percent thereafter. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to July 31, 2017.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2002, June 2004, September 2010, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2015, the Veteran presented sworn testimony regarding all of the issues currently on appeal during a video conference hearing, which was also chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.

In February 2016, these matters were remanded for further development.  While pending return to the Board, the RO issued a February 2017 rating decision granting service connection for the Veteran's claim for residuals of a stroke.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The RO also granted service connection for a variety of diabetic peripheral neuropathies (DPN) of the upper and lower extremities.  

Specifically, individual 20 percent ratings were awarded effective January 10, 2001, for bilateral lower extremity DPN.  With regard to the left lower extremity, effective August 1, 2010, the RO re-characterized the Veteran's disability to include the grant of service connection for a left foot disorder.  As such, service connection was established for left lower extremity DPN of the sciatic nerve with left lower extremity and left foot weakness.  His 20 percent rating was continued.  The RO also granted service connection for right upper extremity DPN with a 30 percent rating and left upper extremity DPN with left upper weakness with a 20 percent rating.  Both ratings were made effective June 28, 2016.  Subsequent to this rating action, in August 2017, the Veteran submitted a timely notice of disagreement (NOD) with the rating of his bilateral upper extremity DPN and left lower extremity DPN.  

Thereafter, in an October 2017 rating action, the RO awarded two separate 10 percent ratings for bilateral lower extremity DPN for impairment of the femoral nerve.  The RO also increased the Veteran from 20 to 40 percent for his right and left lower extremity DPN.  Lastly, his right upper extremity DPN was increased from 30 to 40 percent and his left upper extremity DPN was increased from 20 to 40 percent.  All increases were made effective July 31, 2017.  Of note, these ratings increased his combined disability rating to 100 percent from July 31, 2017.  That said, an SOC has yet to be issued addressing the Veteran's request for increase.  However, as the matter has fairly recently been readjudicated it appears as though the RO is still considering the claim, therefore a specific remand directive is not necessary.

In August 2017, the RO increased the Veteran's rating from 10 to 30 percent disabling for his service-connected cervical spine disability, effective June 28, 2016.  As the maximum benefit provided by the applicable rating schedule has not been granted, the increase rating claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

Finally, in January 2013 correspondence, the Veteran raised the issue of entitlement to TDIU as due to his collective service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  He has been in receipt of a combined 100 percent disability rating from July 31, 2017, as well as special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Such means that the claim for TDIU from July 31, 2017, is moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)). Therefore, what remains for consideration is entitlement to a TDIU for the period prior to July 31, 2017. 

The issues of entitlement to service connection for IHD and bilateral hip disabilities are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence shows that the currently diagnosed cataracts of the bilateral eyes were caused or aggravated by his service-connected DM II.

2.  Resolving all doubt in the Veteran's favor, prior to June 28, 2016, x-rays confirmed muscle spasms severe enough to result in abnormal contour of the cervical spine; nevertheless during this period, his cervical spine condition was manifested by pain and limitation of motion to, at worst, 45 degrees, and combined range of motion greater than 170; and it was not productive of ankylosis or diagnosed intervertebral disc syndrome (IVDS).

3.  From June 28, 2016, the Veteran's cervical spine disability has been manifested by flexion limited to 10 degrees at worst; pain; and lack of endurance; however, it was not severe, productive of ankylosis or bowel or bladder dysfunction and did not require prescribed bedrest due to incapacitating episodes.

4.  For the period prior to July 31, 2017, the evidence of record makes it at least as likely as not that the Veteran's service-connected disorders were of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for cataracts of the bilateral eyes is warranted.  38 U.S.C. § 1131, 1154, 5107 (2012); 38 C.F.R.  § 3.102, 3.303 (2017).

2.  Prior to June 28, 2016, the criteria for an initial 20 percent rating, but no higher, for a cervical spine disability have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293 (2002); Codes 5287, 5290 (2003); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Codes 5235 through 5243 (2017).

3.  From June 28, 2016, the criteria for an initial rating in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293 (2002); Codes 5287, 5290 (2003); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Codes 5235 through 5243 (2017).

4.  The criteria for a TDIU rating are met for the period prior to July 31, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was most recently Remanded in February 2016 for the purpose of affording the Veteran updated VA examinations.  Such examinations were conducted in June 2016.  In that regard, the Board finds that there has been substantial compliance with its Remand instructions.

Since the February 2016 remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection for a Bilateral Eye Disorder

For clarification purposes, the Board notes that the issue of entitlement to service connection for a right eye disability has been re-characterized as entitlement to service connection for a bilateral eye disability.  Such a characterization is appropriate as the claim was originally certified to the Board to include consideration of entitlement to service connection for a bilateral eye disability.

A medical opinion from a VA examiner was obtained in July 2017.  In pertinent part, the examiner opined that the record and clinical research supported that the Veteran's right eye cataracts disability was at least as likely as not aggravated or caused by his service connection DM II.  The examiner cited current literary studies which establish a "clear and unmistakabl[e]" clinical association between DM II manifestation and the development of age-related cataract.  The examiner further explained that the Veteran's DM II medication might have also caused his current eye impairments.  He observed that the Veteran requires the use of insulin and beta-blocker medications to control his DM II.  Importantly, these particular medications are clinically known risk factors for the development of age-related cataracts.  This opinion is highly probative, thoroughly rationalized, and uncontroverted by competent clinical evidence.  

The Board recognizes that the opinion only addresses right eye cataracts, which was directed.  Nevertheless, the rationale used is applicable to both conditions.  Service connection is warranted for cataracts of both eyes.  

The Board acknowledges that there is negative nexus evidence of record.  However, none of these opinions directly address the contentions raised by the 2017 VA examiner or provide sufficient rationale to rebut the propositions proffered.  As the claim is being granted, any further discussion of negative evidence is irrelevant.

In light of the positive VA opinion and lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's bilateral eye cataracts were caused or aggravated by his service-connected DM II.  See 38 C.F.R. § 3.303, 3.310.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral eye cataracts is granted.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board notes that the Veteran has asserted that other disabilities of the eye, specifically forms of refractive error and dry eyes, also warrant service connection.  However, the clinical and examination evidence of record simply does not support entitlement to service connection for these conditions.  See VAMC and OPC Treatment Medical Records and 2010-2017 VA Examination Reports.  To that point, the Veteran has also provided no competent medical opinion to the contrary.  Moreover, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303 (c), 4.9.

Increase Rating General Considerations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4. 10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  3 8 C.F.R. § 4.21 (2017). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Terms such as severe, moderate, and mild are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 4.2, 4.6 (2017).
The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Laws and Regulations

The current claim springs from a May 2012 rating decision wherein the RO granted service connection for a cervical spine disability and assigned an initial 10 percent rating, effective January 10, 2001; his date of claim.  He appealed for a higher initial rating for this condition.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As indicated, while pending final adjudication, in August 2017, the RO increased the Veteran's rating to 30 percent disabling effective, June 28, 2016; his date of VA examination.  From January 10, 2001 the Veteran has been rated under Diagnostic Code (DC) 5242.  Thereafter, from June 28, 2016 he has been rated under DC 5243.

That said, the criteria for rating disabilities of the spine were amended on two occasions (in 2002 and 2003) since the Veteran filed his claim in January 2001.  The Board is required to consider his claim in light of both the former and revised standards to determine whether an increased rating for his cervical spine disability is warranted.  But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110 (g); and 38 C.F.R. § 3.114.

For the period prior to September 23, 2002, former DC 5293 provided a 10 percent rating for mild IVDS, a 20 percent rating for moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, former DC 5293 (2002).  

Effective from September 23, 2002, IVDS is rated under the same criteria as now provided in DC 5243 discussed below.  38 C.F.R. § 4.71a, former DC 5293 (2002).  

Prior to September 26, 2003, DC 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was to be rated 10 percent disabling; moderate limitation of motion of the cervical spine was to be rated 20 percent disabling; and severe limitation of motion of the cervical spine was to be rated 30 percent disabling.  38 C.F.R. § 4.71a, former DC 5290 (2003).  

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the DCs were reclassified.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for DCs 5235 to 5243, unless 5243 is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine.   A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees.  Normal left and right rotation is from zero to 80 degrees. The normal combined range of motion for the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, DC 5242, General Rating Formula, Note (1).

DC 5243 addresses IVDS.  Pursuant to this code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).

Codes inapplicable to the current discussion include DC 5285 (2002).  As noted below, diagnostic testing reveals residuals of C2 avulsion fracture, however the record is silent for cord involvement or abnormal mobility requiring a neck brace.  Such findings are required for a compensable rating.  Correspondingly, former DCs 5286-5287 are inapplicable as the record is negative for evidence of favorable and/or unfavorable ankylosis or bony fixation.  Finally, DCs 5288-89 and 5292, 5294-95 (2002) are inapplicable to the cervical spine.  These codes will not be discussed further.

Factual Background

January 2001 treatment medical records from a Dr. E. Y., M.D. reflect the Veteran underwent trigger point injections for back pain.  From 2001 forward, Gainesville VAMC treatment records indicate the Veteran suffered from chronic back pain.  
On November 2006 VA examination, the Veteran reported receiving conservative management with anti-inflammatory agents and muscle relaxants to treat his cervical spine symptomatology.  He reported difficulty with household chores that required overhead lifting, pushing, or pulling as they increased his neck pain.  He reported experiencing constant sharp and dull pain in the cervical spine.  He denied significant upper extremity radicular symptoms, significant flare-ups, and incapacitating neck pain that required bedrest or hospitalization.

Physical examination revealed a normal clinical appearance and contour.  He was negative for swelling, Spurling sign, and foraminal compression.  There was a moderate paraspinal muscle spasm in the occiput to C6 with pain along the course of the spine and trapezial muscle over the posterior aspect of both shoulders.  Forward flexion was 40/45 degrees, extension was 20/45 degrees, side bending was 10/45 left and right, rotation was 50/80 to the right and 80/80 to the left.  He experienced discomfort with extension and rotation to the right.  Upper extremity motor function for finger, wrist, elbow flexors, and extensors were 5/5.  His gait abnormality was attributed to lumbar radiculopathy.  Diagnostic testing revealed moderate C5-7 cervical degenerative disc disease (DDD), with no acute fractures or dislocation.  Impression was cervical DDD without significant radiculopathy, moderate mechanical neck pain with loss of range of motion secondary to DDD.

November 2, 2009 Daytona Beach Outpatient x-ray records reflect straightening of the normal lordotic curve.  Impression was severe DDD at the C6-C7 vertebrae with prominent hypertrophic degenerative arthritis and muscle spasm. 

On April 2011 VA examination, the Veteran reported his symptoms were 5/10 in the posterior cervical region flaring at times to 8/10.  His pain was controlled with a mixture of medications taken three times a day.  He denied that pain or numbness radiated to his upper extremities.  He denied weakness of the upper extremities, erectile dysfunction, or bowel complaints.  He reported bladder complaints of frequency of urination and post-void dribbling. 

Physical examination revealed, straightening of the cervical spine with paraspinous muscle spasm.  Examination was negative for ankylosis of the cervical spine.  The Veteran had normal posture, but unsteady gate.  Forward cervical flexion and extension were 0 to 45 degrees.  Right and left lateral flexion were 0 to 45 degrees.  Right and left lateral rotation were 0 to 80 degrees.  There was no change in range of motion (ROM) following repetition.  There was also no flare of pain in the cervical spine before or after repetitive motion above baseline level 6/10.  The Veteran had normal light touch sensation and reflexes in the upper extremities.  Diagnosis was avulsion fracture of the C2 spinous and DDD of the cervical spine.

In December 2013, the Veteran submitted a thoracolumbar spine disabilities benefits questionnaire (DBQ) prepared by his private physician Dr. B. H., M. D.  No ROM, strength, reflex, or nerve testing was conducted in conjunction with this examination.  However, Dr. H. noted that the Veteran suffered severe pain from his neck disabilities.  Dr. H. did not indicate the Veteran suffered from IVDS.

January 2016 MRI of the cervical spine revealed C6-7 large disc osteophyte complex with significant associated canal stenosis.  See Radiology Associates Imaging.

On June 2016 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine, IVDS, cervical spine degenerative joint disease (DJD), and DDD, with moderate bilateral radiculopathies.  He reported experiencing pain and numbness shooting down both arms as well as weekly flare-ups for unknown reasons during which he was unable to get out of bed.  The Veteran reported functional loss/impairment was some constant neck pain precluding activities that required turning of the head and gazing upward.

Physical examination revealed forward cervical flexion and extension were 0 to 10 degrees.  Right and left lateral flexion were 0 to 20 degrees.  Right and left lateral rotation were 0 to 40 degrees.  Passive ROM was unchanged from active ROM.  Pain was present throughout all ROM, and there was no additional loss of function or ROM after repetitions.  Abnormal ROM was noted to contribute to functional loss as constant pain limited ROM.  There was no evidence of pain on weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran's pain limited his functional ability with repeated use over a period of time.

The examiner noted bilateral cervical paraspinous muscle tenderness, spasm, and guarding attributed to his cervical spine condition.  Muscle spasm, localized tenderness, and guarding were noted to result in abnormal gait or abnormal spinal contour.  Muscle testing revealed normal strength in all fields except for left finger flexion and abduction in which he had active movement against some resistance.  Reflex exam was normal.  Examination was positive for IVDS, without signs or symptoms that required bedrest by a physician in the past 12 months.  He was negative for ankylosis.

Throughout the pendency of the appeal, the Veteran has reported and testified to chronic pain and limited range of motion associated with his service-connected cervical spine disability.  The remaining pertinent treatment medical records in evidence, both private and VA, are duplicative of the aforementioned information.

Analysis

For the period prior to November 2, 2009, the Board does not find that entitlement to a rating in excess of 10 percent is warranted.  The Veteran did not have a diagnosis for IVDS as such ratings under DC 5293 and 5243 are inapplicable.  A 20 percent rating is not warranted under 5242 as clinical and examination evidence, reflect that his forward flexion was greater than 30 degrees; and his combined range of motion was greater than 170.  The record was also negative for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Rather, as indicated above, during this period his abnormal gait was attributed to radiculopathy caused by his non-service-connected lumbar spine disability.  Correspondingly, a higher rating is not warranted under DC 5290 as the Veteran experienced only slight limitation of motion.  Such a determination is supported by the clinical evidence of record which reflects his pain caused only slightly decreased ROM.  

However, beginning on November 2, 2009, the Veteran's x-ray records demonstrate a straightening of his normal lordotic curve with muscle spasms.  Although this x-ray does not specifically correlate the straightening of his lordotic curve to his muscle spasms, the 2016 examiner indicated that his abnormal curvature of the spine was in-part related to muscle spasms.  As such, the Board finds that a 20 percent rating is warranted under DC 5242 from November 2, 2009.  

However, a higher rating is not warranted under any version of the code during this period as there is no evidence of IVDS, ankylosis, or forward flexion of the cervical spine to 15 degrees or less.  The lack of such symptomatology also goes against a finding that the Veteran's disability caused severe limitation of motion sufficient to warrant an increase rating under DC 5290.

The Board emphasizes that it has considered the Veteran's reports of functional limitations and symptomology, to include pain.  However, the objective evidence does not support a finding that the Veteran's service connected cervical spine pain and other symptoms have been associated with such additional functional limitation as to warrant increased compensation pursuant to the provisions of 38 C.F.R. § 4.40, 4.45, or the holding in DeLuca.  To that extent, the Veteran's reported symptomology was directly incorporated within the aforementioned ratings.

From June 28, 2016, the Board finds that entitlement to a rating in excess of 30 percent is not warranted under any version of the code.  The Veteran's 10 degrees of forward flexion place him squarely within the criteria for a 30 percent rating under the general rating criteria for ROM. The 30 percent rating is also the maximum available under DC 5290.  A higher rating under this code is inapplicable and the provisions of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  A higher rating requires ankylosis for which the record is silent.    

With regard to the IVDS provisions of 5243, the Board acknowledges that the Veteran was diagnosed on VA examination in 2016 with IVDS.  However, during the pendency of the appeal the clinical record is negative for confirmatory evidence of prescribed bedrest therefore a higher rating cannot be achieved.  Similarly, a 40 percent rating for severe symptomatology under DC 5293 is not warranted.  Here, although the record reflects pain and limited motion, his cervical IVDS has not resulted in acute signs or symptoms sufficient to result in prescribed bedrest for any length of time and he has not had ankylosis.  Such are suggestive that his IVDS was not severe in nature.

The Veteran is also not entitled to a rating of 60 percent under the old DC 5293.  The criteria for a 60 percent rating contemplates persistent symptoms compatible with sciatic neuropathy or other neurological findings appropriate to the site of the diseased disc.  The Veteran is service-connected for bilateral lower and upper extremity DPN for the entire period currently under consideration.  To that end, a June 2016 VA examiner indicated that his cervical spine radiculopathy symptoms mirror those of his already service-connected DPN.  

As such, his symptoms are already covered by his separately adjudicated ratings for DPN.  For VA purposes, adjudicators must avoid evaluating "the same manifestation under different diagnoses," under 38 C.F.R. § 4.14. See Murray v. Shinseki, 24 Vet.App. 420, 423 (2011) ("[t]he critical element is that none of the symptom[s] for any...conditions is duplicative of or overlapping with the symptom[s] of the other...conditions."  (quoting Esteban v. Brown, 6 Vet.App. 259, 262 (1994)).  Here an examiner has indicated that the Veteran's radiculopathy symptomatology is duplicative and/or overlapping of his DPN thus, to assign a separate compensable rating for radiculopathies would violate the rule against pyramiding.  38 C.F.R. § 4.14.  

The Board has considered whether entitlement is warranted to separate ratings for the Veteran's other neurological disabilities.  In that regard, he is already in receipt of service connection for erectile dysfunction by way of an October 2017 rating decision.  Further, he has consistently denied bowel impairments.  As to bladder impairment, although noted on April 2011 examination these symptoms were not correlated to his cervical spine and were subsequently denied on 2016 VA examination.  Thus separate ratings are not warranted.

In this regard, the Board notes that the Veteran is competent to report symptoms of his cervical spine disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic code. Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by a medical professional who examined him and considered the entirety of the claims file.  The Board finds the examination reports, in conjunction with the clinical evidence of record, should be accorded greater weight than the Veteran's subjective complaints of increased 
symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In sum, entitlement to a 20 percent rating, but no higher, is warranted prior to June 28, 2016 as a November 2, 2009 x-ray indicates abnormal curvator of the spine due spasm.  However, the record does not support that a rating in excess of 20 percent is warranted prior to June 28, 2016 or a rating in excess of 30 percent thereafter.  Gilbert, 1 Vet.App. at 53-56.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R.  § 3.341 (a), 4.19. See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).

With the aid of the bilateral factor, the Veteran's disabilities reach the schedular percentage requirements for a TDIU for the entire period on appeal.  Further, following careful consideration of the record, the Board finds that entitlement to a TDIU rating prior to July 31, 2017 is warranted.  As to education, on April 2011 VA examination the Veteran reported obtaining an Associate Degree in the 1970s.  With regard to previous employment, Social Security Administration records, clinical records, and the Veteran's own statements reflect that his last full time employment was in 1975 as a delivery truck driver.  

That said, the Board finds that the Veteran would have severe difficulty obtaining and maintaining any form of employment.  In relevant part, the record establishes that his mental health symptoms caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See April 2011 VA Examination Report.  In addition, his VA psychiatrist since September 2010, Dr. I. J., indicated he had difficulty with long and short term memory, problems completing tasks, as well as anger, irritability, periods of depression, and low concertation.  See April 2016 Correspondence.  These symptoms were confirmed by his other VA psychologist Dr. J. N., Ph.D. 

With regard to physical disabilities on VA examination, his residual stroke impairments limited functionality in his left leg and hand causing decreased ability to walk and grip.  See June 2016 VA Examination.  His nerve disabilities caused near constant pain and difficulty feeling objects with his hands precluding writing legibly.  Id.  They also caused him to trip and fall due to not being able to feel his feet.  Id.  Finally, his cervical spine disabilities caused continues neck pain and limited range of motion.  

Given these collective impediments, the Board finds it unrealistic that with his spine and nerve impairments he would be able to regain or maintain his former positions as a trucker driver which requires continuous quick movement.  Furthermore, the Board finds it unrealistic that a general employer would hire, or retain, an entry level employee with disabilities rendering him unable to write legibly, turn his head, remain focused and calm, or consistently conduct even basic physical tasks.  Notably, beyond the symptomatology listed above, are impairments associated with his other service-connected disabilities which have not been discussed.  Thus, giving the Veteran the benefit of the doubt, the Board will find that he is unable to obtain and maintain any form of substantially gainful employment due to his service connected disabilities from January 11, 2013 to July 31, 2017.  The criteria for TDIU prior to July 31, 2017 have been met.  38 C.F.R. § 3.340, 3.341, 4.16 (2017).


ORDER

Entitlement to service connection for cataracts of the bilateral eyes is granted.

Entitlement to an initial rating of 20 percent, but no higher, for a cervical spine disability prior to June 28, 2009 is granted, effective November 2, 2009.

Entitlement to an initial rating in excess of 30 percent for a cervical spine disability from June 28, 2016 is denied.  

Entitlement to a TDIU is granted for the period prior to July 31, 2017.


REMAND

Entitlement to service connection for bilateral disabilities of the hip was remanded in February 2016 to conduct additional development including obtaining VA examinations and opinions regarding etiology.  Subsequent to this remand, the Veteran was awarded service connection for a variety of upper and lower extremity disabilities.  In August 2017 correspondence, his representative asserted that these and other service-connected disabilities have either caused or aggravated his currently diagnosed hip conditions.  The record is negative for an opinion addressing this assertion.  Given, the aforementioned interconnected nature of the Veteran's disabilities an addendum is required.

With regard to the Veteran's claim for service connection for a disability of the heart, a new physical examination is required.  In June 2016, a VA examiner opined that the Veteran did not suffer from IHD, instead his sole heart condition was "s/p ASD repair."  The examiner indicated that clinical test results revealed essentially normal heart functioning.  However, the results cited to were dated between 2000 and 2010.  The most recent ejection fraction testing noted on examination was from 2009.  Further, inspection of the clinical record is negative for full diagnostic testing of the heart post the Veteran's 2010 open heart surgery.  

That said, per the directives of the Board's 2016 remand the examiner was instructed to afford the Veteran all appropriate testing necessary to ascertain the nature of his current disabilities.  As no diagnostic testing was conducted on examination, and the record is negative for current results, the Board finds this examination report is insufficient to form the basis of a denial for service connection.  A new physical examination must be provided.

Finally, the only heart condition diagnosed on VA examination was "s/p ASD repair" or status-post atrial septal defect repair.  Although, not specified by the examiner, brief literary review is suggestive that ASD is a congenital defect.  For VA purposes, congenital or developmental defects, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90.  

Notwithstanding this distinction, service connection may still be granted if the evidence shows aggravation of the congenital or developmental defects during service on account of a superimposed disease or injury.  See Carpenter v. Brown, 8 Vet. App, 240 (1995).  In light of the aforementioned, an addendum opinion clarifying the nature of ASD generally and whether the Veteran's ASD had a superimposed disability is required.  


Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the June 2016 examiner to provide an addendum opinion on the nature and etiology of the Veteran's bilateral hip disabilities.  If the June 2016 examiner is unavailable, send the claims file to a suitable substitute.  The examiner must review the claims file (to include this remand).  If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  After reviewing the relevant evidence, the examiner must opine:

a. Whether it is at least as likely as not that the Veteran's bilateral disabilities of the hip were caused or aggravated by his service-connected disabilities to include upper and lower extremity diabetic peripheral neuropathy, cervical spine DDD and or residuals of a stroke?

In rendering this opinion the examiner must specifically address:

i. The impact of the symptomatology associated with the Veteran's service-connected disabilities on his bilateral hips.  Note, a June 2016 VA neuropathy examiner opined that the Veteran's neuropathies cause him to regularly fall because he cannot feel his feet.  Such symptoms were also attributed to the radiculopathy associated with the Veteran's service-connected cervical spine DDD.  In addition, a June 2016 VA CVA examiner noted that his post-stroke residuals impaired his ability to walk due to his left lower extremity being weakened. 

ii. The Veteran's Board Hearing testimony and his representative's August 2017 brief.

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. The Veteran must be scheduled for a VA examination with an appropriate examiner to address the nature and etiology of his claimed IHD.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

a. The examiner must state whether or not the Veteran has ischemic heart disease.  In rendering this determination, all appropriate testing should be conducted.  Note, the previous 2016 VA examination report was deemed inadequate as the examiner relied on clinical records and testing results obtained between 2000 and 2010.  Therefore, any opinion obtained must be predicated on current testing results to include heart scan, ECG, ECHO, or other equivalent diagnostic testing.  

b. If the examiner determines that the Veteran does not have ischemic heart disease, s/he must identify the Veteran's heart disorder.  For any heart disability other than coronary artery disease or IHD, the examiner should state whether it is as likely as not that the disability had its onset in service or is otherwise etiologically related to the Veteran's active service, to include herbicide exposure.  

c. For any disorder that had its onset prior to active service, the examiner should indicate whether it is a congenital or developmental defect versus disease.  Note, on previous 2016 VA examination the Veteran was diagnosed with "s/p ASD repair." 

d. If any pre-service disorder is a congenital or developmental defect, the examiner should provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability.

3. Finally, readjudicate the claims.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond. The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


